Citation Nr: 0908634	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death as a result of VA treatment.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to January 
1982.  The Veteran died in April 2004.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In April 2008, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.

The issue of entitlement to service connection for the 
Veteran's death is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As the appellant's claim for service-connected burial 
benefits is inextricably intertwined with her claim of 
service connection for the cause of the veteran's death, the 
latter issue must be addressed prior to appellate 
adjudication of the burial benefits issue.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, Board 
consideration of the merits of the appellant's claim for 
burial benefits is deferred pending the adjudication of her 
cause of death claim.
FINDINGS OF FACT

1.  The Veteran died in April 2004.  The immediate cause of 
death was listed as multisystem organ failure due to sepsis 
due to pneumonia.  Colonic pseudo-obstruction was listed as a 
significant condition contributing to death.  

2.  The Veteran's death is not shown to be proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA and 
is not the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the Veteran's death as a result of VA treatment is not 
established.  38 U.S.C.A. § 1151 (West 2002);  38 C.F.R. 
§ 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2004 letter, the RO notified the appellant of 
the evidence necessary to substantiate her claim for 
compensation under 38 U.S.C.A. § 1151.  This letter informed 
the appellant what evidence VA would be responsible for 
obtaining and what evidence VA would assist her in obtaining 
in support of her claim.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The appellant was not provided with notice of the information 
and evidence necessary to establish a disability rating and 
effective date as required by Dingess.  However, because the 
Board's decision below denies the appellant's claim for 
compensation pursuant to 38 U.S.C.A. § 1151, no effective 
date will be assigned. Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



B.  Duty to Assist

The requirements of the duty to assist have been satisfied 
with respect to the claim being decided.  The relevant 
records were obtained and associated with the claims file.  
Two VA medical opinions have been obtained.  The relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant.  Under these circumstances, 
the Board finds the requirements of the duty to assist have 
been satisfied with respect to the appellant's claim for 
compensation under 38 U.S.C.A. § 1151.    

II.  Analysis of Claims

Entitlement to DIC under 38 U.S.C.A. § 1151

The appellant contends that treatment administered at the VA 
Medical Center in Philadelphia caused the Veteran's death.  
The appellant alleges that the Veteran became physically 
incapacitated and ultimately died as a result of surgery for 
placement of a PEG feeding tube that was performed in August 
2003.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2008).

VA medical records dated in June 2003 reflect that a private 
neurologist evaluated the Veteran for possible Parkinson's 
disease.  The private physician's impression was 
Parkinsonism.   Medical records noted that the Veteran most 
likely had a Parkinson's plus syndrome, probably progressive 
supranuclear palsy.  
In August 2003, the Veteran was seen at the VAMC Philadelphia 
in August 2003 for evaluation for a feeding tube.  A report 
of a modified barium swallow test noted the following 
impressions:  markedly abnormal oral phase of swallowing with 
difficulty initiating swallowing mechanism with premature 
spillage of bolus and laryngeal penetration and silent 
aspiration with thick barium.  

The Veteran underwent surgery for insertion of a PEG tube on 
August 25, 2003.  A discharge summary indicated that the 
Veteran's surgery went uneventfully and the Veteran was 
started on tube feeds.  It was noted that he was discharged 
on August 30, 2003, tolerating tube feeds.  VA medical 
records reflect that the Veteran was discharged to a private 
nursing facility.

In October 2003, the Veteran was admitted to a private 
hospital with a diagnosis of possible bowel obstruction.  
Hospital records reflect that the Veteran had a barium enema 
on the day after admission, which resulted in resolution of 
the colonic dilatation.  It was noted that there was no 
evidence of colonic obstruction.  It was noted that the 
Veteran continued to have loose bowel movements but was 
tolerating gastric tube feedings well.  He was subsequently 
discharged to a nursing home.

Private hospital records dated in April 2004 reflect that the 
Veteran was admitted the emergency room of a private hospital 
with acute dyspnea. It was noted that the Veteran had a 
history of Parkinson's disease and was status post 
cerebrovascular accident.  Records noted a previous episode 
of Ogilvie syndrome with colonic pseudo-obstruction.  A 
physical examination noted that the abdomen was markedly 
distended and tense with tympanitic sounds to percussion.  
Bowel sounds were absent.  The Veteran was intubated in the 
emergency department and was transferred to ICU.  Hospital 
records noted that the Veteran required vigorous IV fluid 
hydration and pressor support with Levophed to maintain 
adequate blood pressure and organ perfusion.  It was noted 
that there was some initial improvement in the Veteran's 
abdominal distention; however abdominal distention and 
tympani continued.  Records indicate that the Veteran 
developed a picture of worsening multi-system organ failure.  
The Veteran died on April [redacted], 2004.

The Veteran's death certificate listed the immediate cause of 
death as multisystem organ failure due to sepsis due to 
pneumonia.  Colonic pseudo-obstruction was listed as a 
significant condition contributing to death.  

A VA medical opinion was obtained in June 2005.  The examiner 
noted that the Veteran had a PEG 2 (feeding tube) placed on 
August 25, 2003.  The examiner stated that there was no 
evidence in the operation reports that there were any 
complications from the placement of the feeding tube in 
August 2003.  The examiner noted that records indicated that 
the Veteran tolerated the procedure well.  The examiner noted 
that the Veteran left the hospital four days later.  The 
examiner stated that, based upon the review of the claims 
file, there were no overt complications from the PEG 2 
placement.  The examiner concluded that it was therefore 
"less likely than not" that the PEG 2 placement 
accelerated, caused or complicated the Veteran's death. 

In November 2008, the Board sought a VHA opinion from a 
specialist in general surgery.  The physician reviewed the 
claims file and concluded that the Veteran's death was not 
related to the PEG procedure done in August 2003.  The 
physician stated that the Veteran died of complications of 
progressive Parkinson's disease.  The physician noted that 
the Veteran had a number of episodes of pseudo-obstruction of 
the colon prior to his death.  The physician stated that 
these episodes resulted from his bedridden status as well as 
from the side effects of 
anti-Parkinson's medications.  The physician stated that the 
Veteran died as a result of severe neurologic disease.  The 
physician opined that the Veteran was well cared for.

After a careful review of the record, the Board finds that 
there is a preponderance of the evidence against the 
appellant's claim for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death.  Although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
has considered the doctrine of reasonable doubt.  However, 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt may not be 
resolved in the appellant's favor.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death is denied.  


REMAND

Additional development is necessary before the Board can 
decide the appellant's claim for service connection for the 
cause of the Veteran's death.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488. Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.

The appellant has not been provided with the notice required 
by Dingess and Hupp.
On remand, the VCAA notice provided to the appellant must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp, supra.  
Additionally, the VCAA notice must provide the appellant with 
notice of how VA determines effective dates, as required by 
Dingess.  
The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  A VA medical opinion is required in this case.  

The appellant contends that her husband's death was caused by 
Agent Orange exposure during his service in Vietnam.  The 
record reflects that the Veteran had service in Vietnam 
during the Vietnam era.  Accordingly, he is presumed to have 
been exposed to Agent Orange.  The disabilities that are 
presumed service-connected based upon Agent Orange exposure 
are listed at 38 C.F.R. § 3.309 (e).  Parkinson's disease is 
not among the disabilities listed as presumptively related to 
herbicide exposure.  38 C.F.R. § 3.309(e) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  

In a medical opinion dated in October 2003 and received in 
May 2004, a private physician opined that the Veteran's 
Parkinson's disease was associated with Agent Orange 
exposure.  Additionally, as discussed  in the decision above, 
the 2008 VA medical opinion obtained in 2008 indicated that 
the Veteran died as a result of complications of Parkinson's 
disease.

In light of the October 2003 medical opinion which indicated 
that the Veteran's Parkinson's disease may be related to 
herbicide exposure, a VA examination is necessary in order to 
decide the claim of entitlement to service connection for the 
cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The notice should also include an 
explanation of the information or evidence 
needed to establish an  effective date, as 
outlined by the Court in Dingess/Hartman. 

2.  The RO should forward the claims file 
to a VA neurologist.  The neurologist 
should review the claims file and provide 
an opinion regarding whether it is at 
least as likely as not (50 percent or 
greater likelihood) that Agent Orange 
exposure caused the Veteran's Parkinson's 
disease.  The examiner should provide a 
detailed rationale for the opinion 
expressed.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


